DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim(s) 1-5, 10, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Hamda US PG Pub 2013/0288560 A1 (hereafter Abou) in view of Miele et al., US PG Pub 2017/0151663 A1 (hereafter Miele).    

Regarding claim 1 where it is disclosed by About to have a line sensing robot that can read information from a display screen as shown in at least figures 4 and 6-7.  This is read upon by applicants claim to, “A parsing system [paragraphs 60-63 where it describes the robot reading what is depicted on the screen], comprising: an imaging device [paragraphs 14, 47-50 describe an optical sensor on the robot which reads the information displayed on the screen] configured to capture visual instructions … and displayed on a monitor [paragraphs 14, 47-50 describe an optical sensor on the robot which reads the information displayed on the screen]; and one or more processors [paragraphs 60, 63 and figure 5 box 28 “control unit”], wherein the one or more processors [paragraphs 60, 63 and figure 5 box 28 “control unit”] are configured to: receive, from the imaging device [figures 4 and 6-7], captured visual instructions [paragraphs 60-63]; process the received visual instructions to determine task instructions included in the received visual instructions [paragraphs 60-63]; and generate functions for a robot to perform based on the determined task instructions, the functions configured to cause the robot to perform the determined task instructions [paragraphs 60-63].”  
However, it is not specifically disclosed by Abou to have their system also, “…provided by a pre-existing warehouse or fulfillment center system …”  Where this is the environment that the system is going to be used in and hence even About could be used in that environment as no specifics have been provided as to prohibit the use of Abou in the environment of a warehouse or fulfillment center.  
Miele is directed to a product picking system that is carried out by a robot that includes a manipulator arm and visual sensor system.  Miele in at least paragraphs 23 and 30 describes how their system use cameras and OCR to recognize objects that are on a work order.  In at least paragraph 23 they describe their system being able to navigate around a warehouse.  This is read upon by applicants claim to, ““…provided by a pre-existing warehouse or fulfillment center system …”.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Abou by the teachings of Miele, where they are both directed to the same field of endeavor of robotic control.  Where one would modify Abou by the teachings of Miele by a known work in one field of endeavor may prompt variations of it for use in either the same field or different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  In this instance the modification of Abou whom is a robotic device that reads instructions from a display and could be used in a factory where this would help automate the robotic control system by allowing the robot to be able to read and take instructions without human intervention, as taught by Miele.  
Regarding claim 2 where all the limitations of claim 1 are disclosed by Abou and Miele as described above.  Where it is further disclosed by Miele’s robot to include a manipulator arm as shown in at least figure 2.  
Regarding claims 3-4 where it is further disclosed by Miele to have their system being able to check the task carried out by the robot and if it is not correct then have the robot carry out the task again, paragraphs 61-63.  This would mean that the robot is sending a task completion message to the main system and then the completed task is being verified and if it is not correct then the robot is being sent a message to redo the task until is as per the desired instructions.  
Regarding claim 5 where it is disclosed by Miele in at least paragraphs 50-54 to have their system also cause the robot to pick up an item that needs to be transported to another location in the warehouse to fulfill an order.  The picking up of the object and transporting it to a new location is interpreted as picking up an object in one location and placing it in another location.  
Regarding claim 10 where it is disclosed by Abou in at least paragraphs 14, 47-50 describe an optical sensor on the robot which reads the information displayed on the screen.  The optical sensor is interpreted as a camera.  
Regarding claim 12 where it is disclosed by Abou to have, “A system, comprising … ; an imaging device to capture visual instructions provided by and displayed on a monitor[paragraphs 60-63 where it describes the robot reading what is depicted on the screen]; … and one or more processors, wherein the one or more processors [figure 5 box 28 “control unit”] are configured to: receive, from the imaging device [figures 4 and 6-7], captured visual instructions [paragraphs 60-63]; and generate functions for the robot to perform based on the captured visual instructions [paragraphs 60-63].”    
However, it is not specifically disclosed by Abou to have their system also, “…provided by a pre-existing warehouse or fulfillment center system …”  Where this is the environment that the system is going to be used in and hence even About could be used in that environment as no specifics have been provided as to prohibit the use of Abou in the environment of a warehouse or fulfillment center.  
Miele is directed to a product picking system that is carried out by a robot that includes a manipulator arm and visual sensor system.  Miele in at least paragraphs 23 and 30 describes how their system use cameras and OCR to recognize objects that are on a work order.  In at least paragraph 23 they describe their system being able to navigate around a warehouse.  This is read upon by applicants claim to, “…provided by a pre-existing warehouse or fulfillment center system …”.  It is also disclosed by Miele to have a robotic device with an arm as shown in at least figures 2 which is read upon by applicants claim to, “… a robot having a picking arm configured to grasp an item from a first location and place the grasped item in a second location spaced from the first location…” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Abou by the teachings of Miele, where they are both directed to the same field of endeavor of robotic control.  Where one would modify Abou by the teachings of Miele by a known work in one field of endeavor may prompt variations of it for use in either the same field or different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  In this instance the modification of Abou whom is a robotic device that reads instructions from a display and could be used in a factory where this would help automate the robotic control system by allowing the robot to be able to read and take instructions without human intervention, as taught by Miele.  
Regarding claims 13-14 where it is further disclosed by Miele to have their system being able to check the task carried out by the robot and if it is not correct then have the robot carry out the task again, paragraphs 61-63.  This would mean that the robot is sending a task completion message to the main system and then the completed task is being verified and if it is not correct then the robot is being sent a message to redo the task until is as per the desired instructions.  
Regarding claim 16 where it is disclosed by Miele in at least paragraphs 24, 28 and 43 to have their system also be able to transport the object from one location to another location.  
Regarding claim 17 which is the corresponding method limitation for system claim 1 and therefore, rejected for the same reasons as stated for claim 1 above.  
Regarding claim 18 where it is disclosed by both Abou and Miele to have robotic devices which include processors as described in at least paragraphs 23-24 of Miele and also paragraph 17 of Abou.  
 Regarding claims 19 where it is further disclosed by Miele to have their system being able to check the task carried out by the robot and if it is not correct then have the robot carry out the task again, paragraphs 61-63.  This would mean that the robot is sending a task completion message to the main system and then the completed task is being verified and if it is not correct then the robot is being sent a message to redo the task until is as per the desired instructions.  
Regarding claim 20 where it is disclosed by Miele in at least paragraphs 24, 28 and 43 to have their system also be able to transport the object from one location to another location.  

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou and Miele as applied to claim 1 above, and further in view of Elazary et al., US Patent 9,120,622 B1., (Hereafter Elazary).  

Regarding claim 6 where all the limitations of claim 1 are disclosed by Abou and Miele as described above.   However, it is not specifically disclosed by either Abou and Miele to have their system also include push button that when depressed will indicate that the order has be fulfilled by the robot.  
Elazary is directed to an autonomous order fulfillment and inventory control robot and where in at least column 8 lines 30-63 describes their system having pushbuttons that can be depressed when an order is fulfilled by a robot.  
Thus, it would have been obvious to one or ordinary skill in the art at the time the invention was filed/made to modify Abou and Miele by the teachings of Elazary, where they are all directed to the same field of endeavor of robotic control system for pick and place robots.  Where one would have been motivated to modify both Abou and Miele by the use of a known technique to improve similar devices in the same way, as taught by Elazary.  Where in this instance the modification of both Abou and Miele whom do not have buttons that can be depressed when the order has been fulfilled by the robot, and hence the system can only verify based on the camera where this could present false information to the system.  Thus, it would be better if the robot could depress a button to indicate that the process has been completed, thus allowing the system to verify based on a physical action by the robot.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 where applicant claims that the imaging device is an image or video capture card.  How is the image capture device and image or video capture card, as they cannot capture an image or video?  The system would need to have an image sensor which would provide the image or video that would be stored on the image/video card.  This limitation is indefinite as it defines the image capture device in such a way that it does not make sense and the metes and bounds of the claimed invention is indefinite.  Due to the indefiniteness of the claimed limitation and the specification not providing any guidance as to what or how the image/video card is an image video sensor, the claim will not be treated on the merits.  
Regarding claim 17 where applicant claims “A method comprising: receiving, by one or more processors, an image including visual instructions displayed on a monitor and provided by a warehouse or fulfillment center system; determining, by the one or more processors, task instructions included in the visual instructions; and generating, by the one or more processors, task functions for a robot, the task functions configured to cause the robot to perform the determined task instructions.”  Even though applicant includes the robot is performing a task based on the manipulation of the collected data.  Applicant fails to positively recite that the method steps are occurring on the robot.  Hence the claimed method steps of “receiving…”, “determining…” and “generating…” are indefinite as the claims do not provide the location where these steps are being carried out?  Where are these being carried out?  Are they on the robot or a remote server?   For the purpose of compact prosecution, the claims have been addressed as best understood and treat the same as claim 1.  
Regarding claims 18-20 which are dependent from claim 17 and where the dependent claims to do not provide any further guidance as to what actually carries out the step-in claim 17.  Therefore, the dependent claims are also rejected for the same reasons as stated for claim 17.  
Regarding claim 18 where applicant claims “wherein the one or more processors is distinct from the warehouse or fulfillment center system; and the one or more processors are located within the robot or external to the robot.”  Where is the processor located?  This indefinite and for the purpose of compact prosecution the processor will be on the robot.  

Allowable Subject Matter
Claims 8-9 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/ Primary Examiner, Art Unit 3664